Title: From John Quincy Adams to Abigail Smith Adams, 10 September 1814
From: Adams, John Quincy
To: Adams, Abigail Smith



Ghent 10. September 1814.

When I wrote you my last Letter, a press copy of which, is enclosed, I had little or no expectation that I should at this day still be here. The John Adams sailed from the Texel, with Mr Dallas on board, the 28th: of August, and has, I hope, by this time half-performed her passage—It is one of those singular incidents, which occur occasionally in real life, and which would be thought too improbable for a fictitious narrative, that while she was going out by one passage, Mr Smith with his family, was entering, from Cronstadt by another—They are now at Amsterdam, and I have written to him to come with them here. They will be near the Neptune, now at Antwerp, and in which they must embark, if they return to America, which will in my opinion be the most advisable for them—We are still expecting every day, and indeed every hour the formal notice of the termination of our business here; but while we do remain, Mr Smith’s assistance will be most useful to me; for at the very moment of all my life when I most needed the service of a Secretary, I have been deprived of it, and since the British Plenipotentiaries have been here, my whole time has been altogether inadequate to the writing and copying which was and will be indispensible.—If Mr Smith concludes to go back to Russia, they must return as they came, by Water—There is a Vessel at Amsterdam, to sail between the 16th: and 30th: of this Month for Cronstadt, in which we may perhaps all embark—But it is already very late for a passage up the Baltic, and if we should be detained here three weeks longer it will be impossible.
It would appear that the failure of the Negotiation here will be unexpected to all parties in the United--States, and a disappointment particularly to the friends of the Government. But whoever imagined that it would be defeated by the appointment of Mr Clay and Mr Russell, mistook altogether the Views and Wishes of those Gentlemen. We have all been equally anxious for the success of the mission, and all equally determined to reject the bases proposed to us by the British Ministers—They have entirely changed the objects of the War, and began by requiring of us, as a preliminary to all discussion of what had been the points in controversy, concessions which with one voice and without hesitation we refused—On the course to be pursued by us, there has not been the slightest diversity of opinion between us, and as the unfortunate circumstances under which we were called to treat, have rendered it impossible that the Peace should be made, we have had the only satisfaction which could be found in missing the great object, that of having constantly harmonized among ourselves. Before the John Adams sailed, we had explicitly rejected, in writing, the proposal, without the admission of which, the British Ministers had declared that their Government was resolved not to conclude a Peace—We supposed therefore, that in reply they would have notified to us that the conferences, and the Negotiation were at an end. They chose however, after taking time to send a Messenger to London, to reply in a long Note, so ambiguous in its tenour, as to leave it doubtful whether they meant to abandon their indispensible preliminary, or to adhere to it, and attempting to put upon us, in this state of equivocation, the responsibility of breaking off the Conferences—We have answered this by a Note equally long, adhering to our rejection of their preliminary, but renewing the offer, and repeating the wish to negotiate upon all the differences which had existed between the two Countries before they had brought forward their new pretensions—This Note we sent them yesterday, and left them again to declare the Negotiation at an end—I should have expected this declaration in the course of this day had not their last Note evidently shewn that although determined not to conclude the Peace, they are not indifferent to the object of putting upon us the responsibility of the rupture—This being their policy, they may if they think proper protract the discussion some time longer. Their Government have been studiously procrastinating the whole Negotiation, with the view to avail themselves of the great successes which are to follow the operations of their reinforcements in America—It is already known that those destined for Canada have arrived—and they have been some time expecting news of the effect of their offensive operations—They may possibly reserve their dismission of us, for the first intelligence of a victory in America.
We have not only had the happiness of harmonizing together among ourselves, upon the objects of our public ministry, but we have lived together on the most friendly social footing. When we first assembled we all had lodgings at the same Hotel, and had a common Table, among ourselves—After we had been here a few weeks, we engaged by the Month a large house, in which we are all well accomodated with Apartments, and where we compose only one family. The Secretaries connected with the mission have apartments in our neighbourhood, and dine with us every day—We have a considerable acquaintance, and as much Society as we wish, with the principal Inhabitants of the City; and we have been visited by numbers of our Countrymen, attracted hither by purposes of interest or of curiosity. This last circumstance has been the occasion however of some inconvenience to us, and of rumours in England, which if they were well founded would not be to our advantage.
At the time when Mr Dallas was dispatched, some measures which it became necessary to some of my Colleagues to take preparatory to their return to America, indicated their expectation of an immediate departure—Coll: Milligan, who had been Mr Bayard’s private Secretary, took that moment to go to visit some Relations in Scotland, and was accompanied by one of our American visitors name Creighton, to London and Liverpool. On their arrival very large Speculations in Cotton and Tobacco were made; founded on reports that the Negotiation at Ghent was broken off, and many particulars with a mixture of truth and of mis-statement appeared in the English Newspapers of what had passed between the British and American Plenipotentiaries—The report which arose from all this in England  was that the American Ministers, were speculating for themselves on the event of the Negotiation. I hope that Milligan has not descended to such a despicable practice himself—I am fully convinced that not one of my Colleagues has sullied his fair fame, by participation in such a sordid transaction; but at all events I am sure you will need no protestation or denial from me to “shew there was one, who held it in disdain.”
I have this moment received Letters from my Wife, and from Charles, dated 15. August. Charles had been very unwell, but was better. I beg you to present my duty to my father, and my affection to my Sons, my brother, and all the family around you—And believe me ever devotedly your’s 
A,